DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Itakura (JP 2012193900 A) and in view of Ariyama (WO 2017/077649 A1).
In regards to claim 1, Itakura discloses an outdoor unit (outdoor unit 1) of an air conditioner (air conditioner, see figs. 1-3), comprising: a refrigerant circuit (compressor, piping four-way valve, see paragraph 15) including a compressor (see paragraph 15), a flow path switch (four-way valve, see paragraph 15), an outdoor heat exchanger (heat exchanger 30), connected via refrigerant pipes (piping, see paragraph 15); two outdoor fans (20a, 20b) to supply air to the outdoor heat exchanger (see figs. 3-4), the two outdoor fans being arranged one above another (see figs. 3-4); two fan motors (21a, 21b) to drive the respective two outdoor fans (see paragraph 14); a controller (at least control means 100 including CPU 110) including two fan motor connectors (at least power connection lines for each fan and/or power supply circuit, see paragraph 25) and a fan motor power supply (power supply 120), the two fan motor connectors being capable of being connected to the fan motors (by supplying or stopping power through the connector lines and power supply circuit to the fan motors, see paragraph 23), the fan motor power supply being capable of separately supplying power to each of the two fan motors connected to the fan motor connectors (separately/individually supplying power to the fan motors, see fig. 4 and paragraph 23); and temperature sensor (temperatures sensors including sensor 40, see paragraph 23) to measure temperatures (temperature sensors measure temperatures over time, see paragraph 22), the electrical component temperature sensor being installed outside an electrical component box (at least sensor 40 installed on surface 1e adjacent back panel 1d, which is an external surface of the electrical component box 60, see figs. 2-3 and paragraph 19) in which the controller is enclosed (at least CPU 110 is within the box 60, see paragraph 23), wherein the controller includes a control circuitry (at least circuitry connecting temperature sensor 40, power unit 120, fan motors 21, and cpu 110 with control means 100, see fig. 4), wherein at a time of single-fan operation in which only upper one of the two outdoor fans is operated (when only the upper fan motor 21a is operation, see paragraph 30), the control circuitry is configured: to detect each of the two fan motors is connected to which of the two fan motor connectors (CPU 110 determines whether both the fans are connected to their respective wirings, see paragraph 30); and to supply power in such a way to drive upper one of the outdoor fans based on a result of the detection (based on the execution of connection determination mode, CPU 110 supplies power only to the upper fan motor 21a, see paragraphs 30-31), wherein the detection is performed based on comparison between temperatures at a start of the single-fan operation and temperature after a set time has elapsed since the start of the single-fan operation (connection determination mode executed based on temperature difference T1 and Tn over a predetermined time, see paragraphs 31-32).
However, Itakura does not explicitly teach a decompressor and an indoor heat exchanger as part of the air conditioner, a plurality of electrical component temperature sensors installed in the electrical component box to measure temperature of the electrical component.
Ariyama teaches an outdoor unit (at least outdoor unit 1) of an air conditioner (100) comprising: a refrigerant circuit (see figs. 1-2) including a compressor (5), a flow path switch (four-way valve 8, see figs. 1-2), an outdoor heat exchanger (heat exchanger 6), a decompressor (expansion valve 11), and an indoor heat exchanger (heat exchanger 10, see figs. 1-2), an electrical component box (22), where a plurality of electrical component temperature sensors (sensors 28a, 28b) configured to measure temperatures of electrical components including control boards (27a 27b) are installed in the electrical component box (sensors 28a, 28b located inside the control box 22, see fig. 5 and page 4, paragraph 3).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have provided plurality of electrical component temperature sensors to measure temperatures of the electrical components as taught by Ariyama within the electrical component box of the outdoor unit of Itakura in order to detect the accurate environmental temperature inside the control box for efficient heating operation (see page 4, paragraph 5 – page 5, paragraph 1). It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Itakura to also use temperature differences measured/detected by electrical component temperature sensors of Ariyama in detecting the connection of the fans in the system of Itakura in order to accurately and efficiently determine the relationship between temperature difference of the electrical components and the upper and lower fans due to the proximity of the temperature sensors to the fans and reduced influence of the refrigerant and/or air flow on the temperature of the electrical components.
In regards to claim 2, Itakura as modified teaches the limitations of claim 2 and further discloses a connection state memory (storage unit of the CPU 110, see paragraph 23) to store connection state information indicating each of the two fan motors is connected to which of the two fan motor connectors (CPU 110 along with the storage unit stores the connection determination mode, the temperature data over time and the correct or incorrect connections of the upper and/or lower fan wirings, see paragraphs 30-32), wherein the control circuitry is configured: to read out the connection state information from the connection state memory (CPU 110 determines the correct or incorrect fan wiring state and stops power supply based on reading the reverse wiring state, see paragraphs 34 and 32) at the start of the single-fan operation (the process of correcting the reversed wiring is initiated by the CPU at the start of the subsequence single-fan operation, see paragraph 34); and to determine the fan motor to be supplied with power through the fan motor power supply (CPU 110 switches the power supply between the fans after determining incorrect or reverse connections, see paragraphs 35 and 32-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                /NELSON J NIEVES/Primary Examiner, Art Unit 3763